*708ORDER
Considering the Petition for Reinstatement to Active Status from Disability Inactive Status filed jointly by respondent, Samuel Clark Taggard, and the Office of Disciplinary Counsel,
IT IS HEREBY ORDERED that Samuel Clark Taggard, Louisiana Bar Roll number 21081, be reinstated to the practice of law, subject to a probationary period of five years. During the probationary period, respondent shall fully and completely adhere to all terms of the recovery agreement executed by him with the Lawyers Assistance Program, and such other conditions as may be imposed upon him by the Lawyers Assistance Program. The Office of Disciplinary Counsel shall monitor respondent’s compliance with his recovery agreement and notify this court of any violation, which may be grounds for immediately returning respondent to disability inactive status.
JOHNSON, J., dissents.
/s/ Jeffrey P. Victory
Justice, Supreme Court of Louisisana